--------------------------------------------------------------------------------

TERM LOAN NOTE

$5,000,000 September 13, 2007

          FOR VALUE RECEIVED, the undersigned, FORTIFIED HOLDINGS CORP.
(formerly Aegis Industries, Inc.), a Nevada corporation (“Maker”), does hereby
promise to pay to the order of THOMAS KEENAN VENTURES, LLC (“Holder”), at its
office at 71 Wright Street, Westport, CT 06880, or at such other place as the
holder hereof (including Holder, hereinafter referred to as “Holder”) may
designate, the principal sum of FIVE MILLION DOLLARS ($5,000,000), in Dollars
and in immediately available funds, together with interest on the unpaid
principal under this Note beginning on the date hereof, before and after
maturity (by acceleration or otherwise) or judgment (but subject to the default
rate of interest set forth below), at the per annum rates described below, and
to pay all taxes (except taxes on the overall net income or gross receipts of
Holder) levied or assessed on this Note or the debt evidenced hereby against
Holder, and together with all costs, expenses and attorneys' and other
professional fees incurred in any action to collect and/or enforce this Note or
other agreement relating to this Note or in any litigation or controversy
arising from or connected with this Note.

          This Note has been executed and delivered subject to the following
terms and conditions:

1.      Definitions.

          As used above, in this Paragraph 1 and elsewhere in this Note, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

          “Business Day” means any day that is not a Saturday, Sunday or a day
on which commercial banks located in Hartford, Connecticut are required or
authorized by law to close.

          “Change of Control” means any one of the following events: (i) the
consummation of a merger, reorganization, consolidation or sale or other
transfer of all or substantially all of the assets of the Maker or all or
substantially all of the combined voting power of the Maker’s then outstanding
voting securities (“Outstanding Voting Securities”) (each a “Corporate
Transaction”), excluding, however, such a Corporate Transaction pursuant to
which all or substantially all of the persons who are the beneficial owners of
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of the
Outstanding Voting Securities of the corporation or other entity resulting from
such Corporate Transaction.

          “Default Rate” shall have the meaning assigned to it in Section 2(b)
hereof.

          “Dollar” and the sign “$” mean lawful money of the United States of
America.

          “Event of Default” shall have the meaning assigned to that term in
Paragraph 7 hereof.

--------------------------------------------------------------------------------

          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to banking
institutions on such day on such transactions as determined by Holder.

          “Guaranty” means that certain Continuing Guaranty Agreement of
Guarantor dated as of even date herewith in favor of Holder.

          “Guarantor” means Fortified Data Communications, Inc. (formerly Aegis
Merger Corporation).

          “Loan” means the loan evidenced by this Note.

          “Loan Documents” means this Note, the Guaranty and any other documents
relating thereto.

          “Maturity Date” means March 31, 2008.

          “Merger Documents” means that certain Agreement and Plan of Merger
dated as of even date herewith by and among Z5 Technologies LLC, Aegis Merger
Corporation, (k/n/a/ Fortified Data Communications, Inc.) , Aegis Industries,
Inc. (k/n/a/ Fortified Holdings Corp.) and Thomas Keenan Ventures, LLC, and any
other related document including, but not limited to, the Related Documents, the
New Employment Agreements and the Registration Rights Agreement.

          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, Maker arising under any Loan Document or
otherwise with respect to any loan by Holder to Maker or under the Merger
Documents, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
Maker or any affiliate thereof of any proceeding under any debtor relief laws
naming such person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and all reasonable
out-of-pocket costs, expenses, fees, charges and attorneys’, paralegals’ and
professional fees incurred in connection with any of the foregoing, or in any
way connected with, involving or relating to the preservation, enforcement,
protection or defense of, or realization under this Agreement, the Note, any of
the other Loan Documents or the Merger Documents, any related agreement,
document or instrument, and the rights and remedies hereunder or thereunder.

          “Principal Repayment Date” means each date a payment of principal is
due pursuant to Section 3(b).

2

--------------------------------------------------------------------------------

2.      Interest Rates, Interest Periods, Default Rate, Calculation of Interest,
Lawful Interest.

          (a)      Pre-default Rates. Subject to the terms of Paragraph 2(b),
the Loan shall bear interest at a rate per annum equal to five percent (5%).

          (b)      Default Rate. Upon the occurrence of an Event of Default or
after maturity (by acceleration or otherwise) or after judgment has been
rendered on this Note, the unpaid principal balance of this Note shall
automatically and without notice bear interest at the lesser of (i) thirteen
percent (13%), or (ii) the maximum rate per annum permitted by applicable law,
if any (the “Default Rate”).

          (c)      Calculation of Interest. All computations of interest under
this Note shall be made on the basis of a 360 day year and the actual number of
days elapsed.

          (d)      Lawful Interest. Notwithstanding any provisions of this Note,
it is the understanding and agreement of Maker and Holder that the maximum rate
of interest to be paid by Maker to Holder shall not exceed the highest or the
maximum rate of interest permissible to be charged under the laws of the State
of Connecticut. In this regard, it is expressly agreed that it is the intent of
Maker and Holder in the execution, delivery and acceptance of this Note to
contract in strict accordance with the laws of the State of Connecticut (without
regards to its conflict of laws provisions) from time to time in effect. If, at
any time, the rate of interest, together with all amounts which constitute
interest and which are reserved, charged or taken by Holder as compensation for
fees, services or expenses incidental to the making, negotiating or collection
of the Loan, shall be deemed by any competent court of law or other governmental
authority to exceed the maximum rate of interest permitted to be charged by
Holder to Maker, then, during such time as such rate of interest would be deemed
excessive, that portion of each sum paid attributable to that portion of such
interest rate that exceeds the maximum rate of interest so permitted shall be
deemed a voluntary prepayment of principal.

3.      Payments.

          (a)      Interest. Interest on the Loan shall be due and payable in
Dollars in immediately available funds on each Principal Repayment Date.

          (b)      Principal. Principal shall be due and payable in Dollars in
immediately available funds as follows: (i) five hundred thousand dollars
($500,000) on October 8, 2007; (ii) one million dollars ($1,000,000) on November
15, 2007; (iii) one million dollars ($1,000,000) on January 1, 2008, (iv) one
million two hundred fifty thousand dollars ($1,250,000) on February 15, 2008;
and (v) one (1) final installment in an amount equal to the then outstanding
principal on the Maturity Date. Notwithstanding anything herein to the contrary,
unless sooner accelerated as a result of the occurrence of an Event of Default,
the entire outstanding indebtedness under this Note, including, but not limited
to, outstanding principal together with any and all accrued and unpaid interest
and any other amounts due hereunder, shall be due and payable in full, in
Dollars and in immediately available funds on the Maturity Date.

          (c)      Method of Payment. Maker shall make each payment due under
this Note to Holder not later than 3:00 P.M., Stamford, Connecticut time on the
date when due in Dollars in

3

--------------------------------------------------------------------------------

immediately available funds, without setoff, defense or counterclaim. Whenever
any payment to be made under this Note shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
the payment of interest.

4.      Late Charge. Holder may collect a late charge not to exceed five (5)
percent of any installment of interest or payment of principal or any other
amount due to Holder, which is not paid or reimbursed in full, in Dollars and in
immediately available funds by Maker within ten (10) days of the due date
thereof.

5.      Prepayment.

          (a)      Voluntary. Maker may, at its option and upon ten (10)
Business Days' prior written notice, prepay principal evidenced by this Note, in
whole or in part, on the condition that Maker shall pay all accrued interest on
the principal being paid to the date of such prepayment.

          (b)      Partial Prepayments. Any and all partial prepayments of the
Loan shall be applied to principal installments due hereunder in the inverse
order of maturity and shall not relieve Maker's obligation to make
regularly-scheduled principal and other payments hereunder.

6.      RESERVED.

7.      Events of Default; Remedies. Each of the following shall constitute an
“Event of Default” hereunder:

          (a)      Maker shall fail to pay the principal of, premium, if any, or
interest on this Note, or any amount of any fee, or any other indebtedness owing
to Holder when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or

          (b)      immediately upon the termination of the employment of Brendan
Reilly without Cause or for Good Reason (as such terms are defined in the
Employment Agreement by and between Brendan Reilly and the Maker, dated as of
the date hereof); or

          (c)      Maker and/or Guarantor shall admit to Holdings its inability
to pay its debts as they mature, shall fail generally to pay its debts as they
become due, or shall make an assignment for the benefit of its or any of its
creditors; or

          (d)      Proceedings in bankruptcy or for reorganization of Maker
and/or Guarantor or for the readjustment, arrangement, composition or adjustment
of any of Maker's or Guarantor's debts under the federal bankruptcy act, as
amended, or any part thereof, or under any other laws, whether state or federal,
for the relief of debtors, now or hereafter existing, (i) shall be commenced by
Maker and/or Guarantor, or (ii) shall be commenced against Maker and/or
Guarantor and shall not be discharged, vacated, dismissed, or stayed within
forty-five (45) calendar days of their commencement, or Maker and/or Guarantor
shall discontinue its business or materially change the nature of its business;
or

4

--------------------------------------------------------------------------------

          (e)      A receiver, liquidator or trustee shall be appointed by Maker
and/or Guarantor or by Maker and/or Guarantor for any substantial part of the
assets of Maker or Guarantor, or any proceedings shall be instituted by Maker
and/or Guarantor for the dissolution or the full or partial liquidation of Maker
and/or Guarantor, or Maker and/or Guarantor shall discontinue its business or
materially change the nature of its business; or

          (f)      Guarantor shall revoke its Guaranty or the Guaranty is
otherwise terminated for any reason whatsoever; or

          (g)      In the event of a Change of Control of the Maker.

          Upon the occurrence and during the continuance of any Event of Default
which is not cured in a period of seven (7) calendar days, Holder may declare
all outstanding indebtedness hereunder to be forthwith due and payable,
whereupon all indebtedness hereunder shall become and be forthwith due and
payable, without presentment, demand, protest, or any other notice of any kind,
all of which are hereby expressly waived by Maker, anything contained herein or
in any other Loan Document to the contrary notwithstanding; provided, however,
that upon the occurrence of any Event of Default described in Paragraphs 7(c),
Paragraph 7(d), and Paragraph 7(e) herein, all outstanding indebtedness
hereunder, including all interest, and all such other amounts payable under this
Note and the other Loan Documents shall become automatically due and payable,
without presentment, demand, protest, or any other notice of any kind, all of
which are hereby expressly waived by Maker, anything contained herein or in any
Loan Document to the contrary notwithstanding.

          The occurrence of an Event of Default under this Note shall constitute
an event of default under or within the meaning of any other Loan Documents and
vice versa, and shall also entitle Holder to initiate and pursue, in Holder's
sole discretion exercised on one or more occasions, and all and any rights and
remedies available to Holder hereunder and under any of the other Loan
Documents, without notice to Maker (except as otherwise provided in any Loan
Document).

8.      Prejudgment Remedy and Other Waivers. (a) TO INDUCE HOLDER TO ENTER INTO
THE COMMERCIAL LOAN TRANSACTIONS EVIDENCED BY THIS NOTE, AND THE OTHER LOAN
DOCUMENTS, MAKER AGREES THAT THIS IS A COMMERCIAL TRANSACTION AND NOT A CONSUMER
TRANSACTION, AND (SUBJECT ONLY TO SECTION 8(B) HEREOF) WAIVES ANY RIGHT TO
NOTICE AND A HEARING UNDER CHAPTER 903A OF THE CONNECTICUT GENERAL STATUTES, AS
AMENDED, OR UNDER ANY OTHER FEDERAL OR STATE STATUTE OR STATUTES OR FOREIGN LAWS
AFFECTING PREJUDGMENT REMEDIES, AND AUTHORIZES HOLDER'S ATTORNEY TO ISSUE A WRIT
FOR A PREJUDGMENT REMEDY WITHOUT COURT ORDER, PROVIDED THE COMPLAINT SHALL SET
FORTH A COPY OF THIS WAIVER, AND WAIVES ANY CLAIM IN TORT, CONTRACT OR OTHERWISE
AGAINST HOLDER'S ATTORNEY WHICH MAY ARISE OUT OF SUCH ISSUANCE OF A WRIT FOR A
PREJUDGMENT REMEDY WITHOUT COURT ORDER. FURTHER, SUBJECT ONLY TO SECTION 8(B)
HEREOF, IN THE EVENT HOLDER SEEKS TO TAKE POSSESSION OF ANY OR ALL OF THE
COLLATERAL BY COURT PROCESS OR OTHER METHOD AVAILABLE UNDER THE LAW, MAKER
IRREVOCABLY WAIVES ANY BOND

5

--------------------------------------------------------------------------------

AND ANY SURETY OR SECURITY RELATING THERETO REQUIRED BY ANY STATUTE, COURT RULE
OR OTHERWISE AS AN INCIDENT TO SUCH POSSESSION, AND WAIVES ANY DEMAND FOR
POSSESSION PRIOR TO THE COMMENCEMENT OF ANY SUIT OR ACTION TO RECOVER WITH
RESPECT THERETO. SPECIFICALLY, MAKER RECOGNIZES AND UNDERSTANDS THAT THE
EXERCISE OF HOLDER'S RIGHTS DESCRIBED ABOVE MAY RESULT IN THE ATTACHMENT OF OR
LEVY AGAINST MAKER'S PROPERTY, AND SUCH WRIT FOR A PREJUDGMENT REMEDY WILL NOT
HAVE THE PRIOR WRITTEN APPROVAL OR SCRUTINY OF A COURT OF LAW OR OTHER JUDICIAL
OFFICER AND MAKER WILL NOT HAVE THE RIGHT TO ANY NOTICE OR PRIOR HEARING WHERE
MAKER MIGHT CONTEST SUCH A PROCEDURE. THE INTENT OF MAKER IS TO GRANT TO HOLDER
FOR GOOD AND VALUABLE CONSIDERATION THE RIGHT TO OBTAIN SUCH A PREJUDGMENT
REMEDY AND TO EXPRESS ITS BELIEF THAT ANY SUCH PREJUDGMENT REMEDY OBTAINED IS
VALID AND CONSTITUTIONAL UNLESS A COURT OF COMPETENT JURISDICTION SHOULD
DETERMINE OTHERWISE. FURTHER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
MAKER HEREBY WAIVES DEMAND, PRESENTMENT FOR PAYMENT, PROTEST, NOTICE OF PROTEST,
NOTICE OF DISHONOR, DILIGENCE IN COLLECTION, NOTICE OF NONPAYMENT OF THIS NOTE
AND ANY AND ALL NOTICES OF A LIKE NATURE. FURTHER, TO THE EXTENT NOT OTHERWISE
EXPRESSLY PROVIDED HEREIN, MAKER EXPRESSLY WAIVES ALL DEFENSES BASED UPON
SURETYSHIP OR IMPAIRMENT OF COLLATERAL. MAKER CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF HOLDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HOLDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE ANY OF THE WAIVERS
GRANTED ABOVE. MAKER ACKNOWLEDGES AND STIPULATES THAT THE WAIVERS AND
AUTHORIZATIONS GRANTED ABOVE ARE MADE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
AND AFTER FULL CONSULTATION WITH COUNSEL AND CONSTITUTE A MATERIAL INDUCEMENT
FOR HOLDER TO MAKE THE LOANS.

(b)      THE FOREGOING (i) WAIVER BY HOLDER OF ITS RIGHT TO A HEARING UNDER
CHAPTER 903(a) OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED, OR UNDER ANY
OTHER FEDERAL OR STATE STATUTE OR STATUTES OR FOREIGN LAWS AFFECTING PREJUDGMENT
REMEDIES, (ii) AUTHORIZATION TO HOLDER'S ATTORNEY TO ISSUE A WRIT FOR A
PREJUDGMENT REMEDY WITHOUT COURT ORDER, AND (iii) WAIVER OF ANY BOND, SURETY OR
SECURITY OR OF ANY DEMAND FOR POSSESSION PRIOR TO THE COMMENCEMENT OF A SUIT OR
ACTION AS DESCRIBED ABOVE, SHALL NOT APPLY (x) IF MAKER OR ANY OTHER MEMBER OF
THE PURCHASER GROUP (AS DEFINED IN THE MERGER AGREEMENT) SHALL HAVE GIVEN
WRITTEN NOTICE OF A CLAIM FOR INDEMNIFICATION BY SELLER PURSUANT TO SECTION
9.1(a)(i) OF THE AGREEMENT AND PLAN OF MERGER DATED AS OF MAY 31, 2007 BY AND
AMONG MAKER, SELLER, Z5 TECHNOLOGIES LLC AND AEGIS MERGER CORPORATION (n/k/a
FORTIFIED DATA COMMUNICATIONS, INC.) (THE “MERGER AGREEMENT”) PRIOR TO THE
COMMENCEMENT OF SUCH ACTION BY HOLDER, OR (y) WHILE THE

6

--------------------------------------------------------------------------------

PRINCIPAL OF OR ACCRUED INTEREST ON ANY ONE OR MORE OF THE PROMISSORY NOTES OF
MAKER LISTED ON SCHEDULE A HERETO REMAINS OUTSTANDING (NEITHER PAID IN FULL, NOR
CONVERTED TO EQUITY, NOR A COMBINATION THEREOF) UNLESS HOLDER HAS OBTAINED THE
WRITTEN CONSENT OF THE HOLDER(S) OF SUCH OUTSTANDING NOTE(S).  

9.      Jury Trial Waiver. MAKER AND HOLDER MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF HOLDER RELATING TO THE ADMINISTRATION OF ANY OF THE LOANS OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, MAKER HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. MAKER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
HOLDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HOLDER WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE ANY OF THE WAIVERS GRANTED ABOVE. MAKER
ACKNOWLEDGES AND STIPULATES THAT THE WAIVERS AND AUTHORIZATIONS GRANTED ABOVE
ARE MADE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY AND AFTER FULL CONSULTATION
WITH COUNSEL AND CONSTITUTE A MATERIAL INDUCEMENT FOR HOLDER TO MAKE THE LOANS.

10.      No Waiver. Failure by Holder to insist upon the strict performance by
Maker of any terms and provisions herein shall not be deemed to be a waiver of
any terms and provisions herein, and Holder shall retain the right thereafter to
insist upon strict performance by Maker of any and all terms and provisions of
this Note or any other Loan Documents.

11.      General. No course of dealing on the part of Holder nor any delay on
the part of Holder in exercising any right hereunder or under any other Loan
Documents shall operate as a waiver of any such right, and any waiver granted
for one occasion shall not operate as a waiver in the event of a subsequent
default. The rights and remedies of Holder hereof shall be cumulative and not in
the alternative, and shall include all rights and remedies granted herein, in
any other Loan Documents and under all applicable laws. This Note is the final,
complete and exclusive statement of the terms governing the Loan.

12.      Acknowledgment of Copy, Replacement Note. Maker acknowledges receipt of
a copy of this Note. Upon receipt of any affidavit of an officer of Holder as to
the loss, theft, destruction or mutilation of this Note or any other Loan
Document which is not of public record, if any, and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of

7

--------------------------------------------------------------------------------

such Note or other Loan Document, Maker will issue, in lieu thereof, a
replacement of this Note or other Loan Document in the same principal amount
thereof and otherwise of like tenor.

13.      Assignments. Maker hereby agrees that Holder, in its sole discretion,
shall have the unrestricted right at any time and from time to time, and without
Maker's or any Guarantor's consent, to assign all or a portion of its rights and
obligations under this Note and other Loan Documents to one or more banks, other
financial institutions, or any other person or entity (each, an “Assignee”). In
the event of any such assignment to an Assignee, Maker and each Guarantor agrees
that it shall execute, or cause to be executed, such documents, including
without limitation, amendments to this Note and to any other Loan Document, as
Holder shall deem reasonably necessary to effect the foregoing (provided,
however, that such documents and amendments do not substantively affect the
terms of the Loan). In addition, at the request of Holder and any such Assignee,
Maker shall issue one or more new Notes, as applicable, to any such Assignee
and, if Holder has retained any of its rights and obligations following such
assignment, to Holder, which new Notes shall be issued in replacement of, but
not in discharge of, the Obligations evidenced by this Note prior to such
assignment and shall reflect the amount of the respective Loans held by such
Assignee and Holder after giving effect to such assignment. Upon the execution
and delivery of appropriate assignment documentation, amendments and any other
documentation required by Holder in connection with such assignment, such
Assignee shall be a party to this Note and shall have all of the rights and
obligations of Holder hereunder (and under any and all other Loan Documents) to
the extent that such rights and obligations have been assigned by Holder
pursuant to the assignment documentation between Holder and such Assignee, and
Holder shall be released form its obligations hereunder to a corresponding
extent. Holder may furnish any information concerning Maker in its possession
from time to time to Assignees and prospective Assignees, provided that Holder
shall require any such Assignees and prospective Assignees to agree in writing
to maintain the confidentiality of such information, except as required by
applicable laws or governmental authorities.

14.      Governing Law. This Note shall be governed by the laws of the State of
Connecticut (without regard to its conflicts of law provisions).

15.      Severability. If any provision of this Note is deemed void, invalid or
unenforceable under applicable law, such provision is and will be deemed to be
totally ineffective to that extent, but the remaining provisions shall be deemed
unaffected and shall remain in full force and effect.

16.      Successors and Assigns. The provisions of this Note shall bind the
assigns and successors of Maker and shall inure to the benefit of Holder, its
successors and assigns.

[INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Maker has caused this Note to be duly executed as
a sealed instrument.

FORTIFIED HOLDINGS CORP.
(formerly Aegis Industries, Inc.)

 

By: /s/ Dennis Mee                                                           
       Dennis Mee
       Interim President, Chief Financial Officer & Secretary

9

--------------------------------------------------------------------------------

Schedule A

 

        Original                                                        Payee  
Date   Principal Amount Greg Veitch   April 26, 2007  
$                                       250,000 Tom Joyce   April 26, 2007  
$                                       250,000 Jason Baer   May 4, 2007  
$                                         50,000 William P. Whalen   May 9, 2007
  $                                       100,000 Charles Schwab & Co. Inc.    
  $                                       100,000 as Custodian for Paul M. Foley
IRA   May 11, 2007    


--------------------------------------------------------------------------------